Fourth Court of Appeals
                                   San Antonio, Texas
                                         September 21, 2021

                                       No. 04-21-00240-CV

                     INTEREST OF C.H., J.H., E.H., I.B.H., AND I.A.H.,

                  From the 112th Judicial District Court, Sutton County, Texas
                                   Trial Court No. CV06287
                      Honorable Pedro (Pete) Gomez Jr., Judge Presiding


                                          ORDER

        This is an accelerated appeal from the trial court’s final order terminating Appellant
R.H.’s parental rights. After Appellant R.H.’s court-appointed appellate counsel filed a brief and
motion to withdraw pursuant to Anders v. California, 386 U.S. 738 (1967), we struck the brief
because it did not contain any citations to the reporter’s record, did not recite or discuss any of
the evidence presented at trial; and it did not contain any legal analysis. See TEX. R. APP. P. 38.1.
We explained that the brief did not contain a professional evaluation of the record and did not
demonstrate there are no arguable grounds for appeal. See In re N.F.M., 582 S.W.3d 539, 542
(Tex. App.—San Antonio 2018), disp. on merits, 2019 WL 1049247 (Tex. App.—San Antonio
Mar. 6, 2019, pet. denied). We thus ordered Appellant R.H.’s brief redrawn and ordered
Appellant R.H.’s appointed counsel, Joe Hernandez, to file the new brief by September 3, 2021.
Joe Hernandez has not filed any such brief.
       Therefore, we abate this cause to the trial court and ORDER the trial court to conduct a
hearing on or before October 6, 2021 to answer the following questions:
       (1) Does Appellant R.H. desire to prosecute her appeal?
       (2) Is Appellant R.H. indigent?
               (a) If Appellant R.H. is indigent, the trial court shall take such
               measures as may be necessary to assure the effective assistance of
               counsel, which may include the appointment of new counsel.
               See TEX. FAM. CODE ANN. § 107.013(a)(1) (giving indigent
               persons a right to counsel in parental-rights termination cases); In
               re M.S., 115 S.W.3d 534, 544 (Tex. 2003) (holding that this right
               to counsel includes the right to effective counsel).
                (b) If the trial court finds that Appellant R.H. is not indigent, the
                trial court should determine whether appellant has made the
                necessary arrangements for filing a brief.
        (3) Has appointed or retained counsel abandoned the appeal? Because initiating
        contempt proceedings against Appellant R.H.’s counsel may be necessary, the
        trial court should address this issue even if new counsel is retained or substituted
        before the date of the hearing.
        The trial court may, in its discretion, receive evidence on the first two questions by sworn
affidavit from appellant. The trial court shall, however, order Appellant R.H.’s counsel to be
present at the hearing.
        We further ORDER the trial court to file its written findings of fact and conclusions of
law, along with recommendations addressing the above-enumerated questions, with the trial
court clerk no later October 11, 2021. We ORDER the trial court clerk to file a supplemental
clerk’s record in this court no later than ten days after the trial court files its findings of facts and
conclusions of law. We ORDER the court reporter to file in this court a supplemental reporter’s
record of the hearing, along with copies of any documentary evidence admitted, no later than
fifteen days after the date of the hearing.
        All appellate deadlines are ABATED pending further orders from this court.




                                                        _________________________________
                                                        Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of September, 2021.



                                                        ___________________________________
                                                        MICHAEL A. CRUZ, Clerk of Court